Citation Nr: 1514231	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in March and September 2011 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

When completing his substantive appeal, the Veteran requested to participate in a Board hearing to be conducted at the RO before a member of the Board (a "Travel Board" hearing), and the RO accordingly notified him in May 2014 that he was scheduled to participate in such a hearing in June 2014.  Prior to this hearing date, the Veteran requested that his hearing be rescheduled, as a witness that would be testifying on is behalf had shingles and could not participate in the hearing until his illness had resolved.  In an August 2014 letter, the RO told the Veteran that he would be notified, on a future date, when his Travel Board hearing had been scheduled; however, the case was nevertheless forwarded to the Board for appellate review.  

As the Veteran's timely request to reschedule his Board hearing must be honored, the case is REMANDED for the following action:

Schedule the Veteran to participate in his requested in-person Board hearing, to be conducted at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

